Citation Nr: 1228762	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

(The issues of entitlement to service connection for anxiety and major depression are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran has headaches that are as likely as not related to her military service.


CONCLUSION OF LAW

The Veteran likely has headaches that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she had headaches in service and that they have continued since service.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) .

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) .

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a), (b).

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu, 2 Vet. App. 492.

The Veteran's service treatment records (STRs) include an entrance examination dated in July 1959, which showed a normal neurologic system.  No headache disability was noted.  In her accompanying report of medical history, the Veteran reported that she had never had frequent or severe headache.  Her STRs show no treatment for, or diagnosis of, any headache disorder.  Her discharge examination in August 1962 also revealed a normal neurologic system; again, no headache disability was noted.  

According to post-service medical records beginning in October 2001, the Veteran has complained of having headaches on numerous occasions.  A CT scan of the brain in October 2001 showed no definite acute pathology.  In November 2001, the Veteran reported having migraine headaches secondary to stress.  In July 2007, she reported a history of migraines for the past seven to eight years.  Tension headaches were diagnosed in August 2007.  The Veteran also complained of headaches in July 2008 and March 2009.  None of her post-service records contains any medical opinion regarding the etiology of her headaches.  

In a January 2011 statement, the Veteran reported that her headaches began around the age of 12.  She also reported that her headaches continued through her military service.  At her March 2012 hearing, the Veteran testified that that she had chronic headaches in service.  March 2012 Hearing Transcript (H.T.) at 3.  She reported having headaches even prior to service.  Id. at 4.  The Veteran indicated having headaches continuously since service.  Id. at 5.  The Veteran's contentions throughout this appeal, including her hearing testimony, have indicated a continuity of symptomatology since service.  

Based on a review of the evidence, the Board concludes that service connection for headaches is warranted.  Although the Veteran reported having headaches prior to service, the Board finds that the presumption of soundness has not been rebutted.  Of importance to the Board is that her July 1959 entrance examination revealed a normal neurologic system; no headache disability was noted.  As discussed above, only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In this case, the Veteran's reported history does not constitute clear and unmistakable evidence that she had a preexisting disability at the time she entered service.  Here, no contemporaneous clinical evidence or recorded history at the time of her entrance to service has been presented to show a headache disability existed when she entered service.  See Miller at 348.  Thus, the Board cannot conclude that the Veteran had a preexisting disability when she entered service.  As such, the Board finds that the Veteran is presumed to have been in sound condition when she entered service in September 1959.

In this case, the Veteran has reported having headaches in service and that they have continued since service.  Post-service medical records confirm the Veteran's continued complaints of having headaches.  The Veteran is competent to report her having experienced such a disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding her reports of headaches in service and continuing since service.

In reaching this conclusion, the Board acknowledges that the July 2007 record shows that the Veteran reported only having had migraines for the past seven to eight years.  However, although migraine headaches might only have began post-service, the Veteran's competent and credible reports throughout this appeal have shown a history of headaches since service.  In other words, the evidence shows that the Veteran has had a history of headaches other than migraine headaches since service.  Indeed, post-service records show a diagnosis of tension headaches indicating that the Veteran has headaches other than migraines.  As such, the Board finds that the July 2007 record does not contradict the Veteran's assertions of having headaches since service.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus to military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a credible report that she had headaches in service and that have continued since service.  There is nothing in the record to directly contradict the Veteran's statements regarding the onset of her headaches being in service and of a continuity of symptomatology since service.  The Board consequently concludes that the Veteran's reports alone are sufficient to establish a positive nexus to military service. 

Accordingly, with the benefit-of-the-doubt doctrine applied in the Veteran's favor, the Board finds that it is at least as likely as not that she has headaches that began during active duty service.  The evidence is in favor of the grant of service connection for headaches.  Service connection for headaches is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for headaches is granted.


REMAND

A remand is necessary for further evidentiary development of the issues of service connection for anxiety and major depression.  The Veteran contends that she experienced psychiatric symptoms in service.  See H.T. at 3.  A buddy statement received in December 2008 shows that the Veteran was depressed in service.  She reportedly cried a lot during service.  A review of her STRs does not show any treatment for, or diagnosis of, any psychiatric disorder.  However, as with the issue of service connection for headaches, the Board finds the Veteran competent and credible to report having experienced anxiety and depression during service.  

According to post-service records, the Veteran reported having been psychiatrically hospitalized when she was in her 20s.  See July 2008 treatment record.  The medical evidence of record reveals extensive post-service psychiatric treatment and several diagnoses of different psychiatric disorders.  Diagnoses of schizophrenia and depression/anxiety were first made in January 1998.  A record dated in October 2009 shows that the Veteran reported having a lot of stress while in service.  

The Board observes that no VA examination has been obtained in connection with these claims.  Although headaches are a disability of such a nature that a lay person is competent to diagnose, there is nothing in the record to indicate that the Veteran has the competence to diagnose specific psychiatric disorders.  In light of the Veteran's competent and credible reports of being depressed and anxious during service, in addition to post-service records showing various diagnoses of psychiatric disorders, the Board concludes that a remand is necessary to afford the Veteran a VA examination to determine if she has a psychiatric disorder that is traceable to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Board observes that a decision from the Social Security Administration (SSA) dated in September 1997 indicates that the Veteran receives disability benefits due to schizophrenia and other disorders.  However, it does not appear that any attempt has been made to obtain the Veteran's complete SSA records.  As the Veteran is seeking service connection for psychiatric disorders, the Board concludes that the SSA records are relevant.  Thus, the Board finds that it is necessary to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Also, it appears that the Veteran receives ongoing psychiatric treatment.  On remand, any additional treatment records that are not already of record should be obtained.

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the medical records used in support of the favorable determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has received, which have not already been obtained.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of each psychiatric disorder, to include anxiety and major depression, that she may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a psychiatric disorder that is attributable to military service.  In answering this question, the examiner should address the Veteran's competent and credible reports of experiencing symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that an opinion on the issues cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, re-adjudicate the issues of entitlement to service connection for anxiety and major depression.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


